Citation Nr: 0932500	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, parents, and former spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1978.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the RO received a February 2008 VA Form 
21-22a appointing an individual from the University of 
Detroit Veterans Law Clinic as the Veteran's representative.  
However, a subsequent VA Form 21-22a appointing the Vietnam 
Veterans of America as the Veteran's representative was 
received in June 2009.  As a result of the June 2009 
appointment of Vietnam Veterans of America as the Veteran's 
representative, representation by the individual at the 
University of Detroit Veterans Law Clinic was revoked as of 
that date.  See 38 C.F.R. § 14.631(f) (2008).

The Board acknowledges that on prior occasions the issue on 
appeal has been characterized as whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for peptic ulcer disease.  However, 
upon current review of the claims files, the Board notes that 
a December 1999 Board decision reopened the Veteran's claim 
for service connection for peptic ulcer disease, and denied 
the claim as not well grounded.  The Veteran motioned for 
readjudication of this denial in a written statement received 
in October 2002, specifically requesting that VA reconsider 
his claim.  (See statement in support of claim received 
October 25, 2002, to include reverse side of VA Form 21-
4138.)  Where final decisions were issued denying claims on 
the basis that they were not well grounded during the period 
from July 14, 1999, to November 8, 2000, such claims must be 
readjudicated upon motion of the claimant or the Secretary if 
the motion is filed prior to November 9, 2002.  See Section 7 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  To the extent the 
December 1999 Board found that new and material evidence had 
been received to reopen the claim for entitlement to service 
connection for peptic ulcer disease, that decision remains 
final.  See 38 U.S.C.A. § 7104.  However, because the Board 
denied the Veteran's claim as not well grounded in December 
1999, and the Veteran motioned for readjudication of the 
claim prior to November 8, 2002, he is entitled to 
readjudication of the claim for service connection for peptic 
ulcer disease on the merits.  See Section 7 of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Thus, the matter to be adjudicated on 
appeal is entitlement to service connection for peptic ulcer 
disease, as reflected on the title page of this decision.

The foregoing determination is only of benefit to the 
Veteran's claim, insofar new and material evidence need not 
be received for readjudication of his service connection 
claim on the merits.  Thus, there is no prejudice to the 
Veteran in the Board in making this determination in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Veteran provided testimony at a September 2005 hearing 
before the undersigned Veterans Law Judge.

This case was the subject of a December 2006 Order of the 
Court of Appeals for Veterans Claims, which granted a Joint 
Motion for Remand of the parties and thereby vacated the 
Board's November 2005 decision in this matter.  

In February 2007 the Board remanded this matter for 
compliance with the Joint Motion for Remand as implemented by 
Court's December 2006 Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an Informal Hearing Presentation received in June 2009, 
the appellant's representative asserted that a remand in this 
matter is necessary to obtain military records relating to 
Article 15 proceedings held in 1976 against the Veteran.  
(See June 2009 Informal Hearing Presentation at page 3.)  The 
representative noted that the Veteran was twice reduced in 
rank in 1976, in July 1976 and again in September 1976.  (See 
DA Form 20, Section III.)  The representative further noted 
that the Veteran presented with sharp pain in the right lower 
quadrant in May 1976, and underwent an appendectomy, which 
did not relieve the Veteran's discomfort.  The Board further 
notes that the Veteran's appendix was found to be normal 
during this treatment and surgery.  The Veteran's 
representative cited to a June 8, 2009, conversation with the 
Veteran, in which the Veteran alleged that his reduction in 
rank in 1976 was due to performance issues resulting from his 
severe and persistent gastrointestinal complaints.  The 
Veteran, through his representative, alleged that the service 
personnel records, to include Article 15 proceedings, would 
be relevant to his claim for service connection for peptic 
ulcer disease because they would "demonstrate that the 
veteran had chronic and persistent complaints of symptoms of 
peptic ulcer disease while in service..."  (See June 2009 
Informal Hearing Presentation at page 3.)  In light of the 
Veteran's allegations in the context of the evidence 
currently of record, the Board agrees that the Veteran's 
complete Official Military Personnel File, to include records 
of any proceedings of Article 15s or otherwise explaining 
reductions in rank in July 1976 and September 1976, would be 
useful in adjudication of his claim.  See 38 U.S.C.A. 
§ 5103A(a)-(c).

In addition, the Board notes that there are several 
indications in the claims files that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  (See, e.g., VA records of treatment dated in 
October 2002 and November 2001; VA SHARE SSA inquiry dated in 
May 2001; Report of Contact dated in November 2000; RO letter 
dated in July 2000.)  VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits and the records may be relevant to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the RO should contact the 
SSA and obtain and associate with the claims files copies of 
the Veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

Additionally, as there is evidence in the service treatment 
records of unexplained gastrointestinal symptoms during 
active service (to include in May 1976), and the Veteran has 
described this symptomatology as continuous from active 
service forward and as that which he associates with 
subsequently diagnosed peptic ulcer disease, the Board finds 
that a VA examination and opinion as to whether the Veteran's 
peptic ulcer disease began during service or is related to 
any incident of service would be useful in adjudication of 
the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact all necessary 
sources to obtain the Veteran's complete 
Official Military Personnel File, to 
include any records of Article 15s or 
otherwise documenting his reductions in 
rank in July 1976 and September 1976 (see 
DA Form 20, Section III), as referenced by 
the Veteran's representative in a June 2009 
Informal Hearing Presentation.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.    

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims files copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions 
were based.  

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
Veteran to be afforded a VA examination with 
an appropriate clinician for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the Veteran's 
current peptic ulcer disease or residuals 
thereof began during service or is related to 
any incident of service.  

The RO should send the claims files to the 
examiner for review, and the clinician should 
indicate that the claims files were reviewed, 
to include service treatment records dated in 
May 1976; a private treatment record dated in 
October 1979 indicating that the Veteran was 
treated with Mylanta for stomach cramps; a 
March 1985 treatment record indicating that 
the Veteran was treated with Tylenol and 
Mylanta for pressure in his stomach that felt 
like gas; August 1985 and October 1985 
reports of physician Joseph E. Belsito 
indicating that the Veteran had been under 
professional care for an ulcer; reports from 
attending physicians dated in December 1985, 
February 1986, July 1986, and April 1987 to 
Steelcase, In., indicating that the Veteran 
was under professional care for an ulcer; and 
numerous subsequent records of treatment, 
hospitalization and surgery for peptic ulcer 
disease.
 
The examiner should opine whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
Veteran's peptic ulcer disease began during 
active service or is related to any 
incident of service.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issue of entitlement 
to service connection for peptic ulcer 
disease.  If the benefit sought remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




